                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


                                                 )
 TILIHIA WILSON,                                 )
                                                 )
                       Plaintiff,                )
                                                 )
                                                      Civil Action
        v.                                       )
                                                      No. 3:20-cv-00146
                                                 )
 24/7 BACKGROUND CHECK LLC                       )
 d/b/a CRIMINAL 411,                             )
                                                 )
                   Defendant.                    )


                                            ORDER

       Upon consideration of the Plaintiff’s motion to continue the Rule 16 conference and for

good cause shown, the Court grants the Plaintiff’s motion. (Doc. 12).

       The Rule 16 conference in this matter will be rescheduled for a date after July 15, 2020.



IT IS SO ORDERED, this ________ day of ____________, 2020.



                             ________________________________________
                             J. JEFFERY S. FRENSLEY
                             UNITED STATES MAGISTRATE JUDGE




   Case 3:20-cv-00146 Document 12-1 Filed 06/10/20 Page 1 of 1 PageID #: 26
